Exhibit 10.1(ap)

AMENDMENT NUMBER TEN
TO THE
SAUER-DANFOSS EMPLOYEES’ SAVINGS PLAN
(As Amended and Restated Effective January 1, 1997)

WHEREAS, Sauer-Danfoss (US) Company (the “Company”) sponsors the Sauer-Danfoss
Employees’ Savings Plan (As Amended and Restated Effective January 1, 1997) (the
“Plan”);

WHEREAS, the Board of Directors of the Company (the “Board”), pursuant to
Section 14.1 of the Plan, reserved the right to amend the Plan at any time;

WHEREAS, the Board delegated to the undersigned officer of the Company, by the
Employee Benefits Committee of the Company, the authority to amend the Plan and
whereby the Employee Benefits Committee now deems it desirable to amend the
Plan; and

NOW, THEREFORE, pursuant to the authority in Section 14.1 of the Plan, the
Company hereby amends the Plan as follows, effective as of the dates set forth
below:

1.             Effective as of January 1, 2004, by deleting Section 1.8 in its
entirety and substituting the following new Section 1.8 into the Plan as a part
thereof:

1.8           “Compensation” means, for any Plan Year, the dollar value of
specific payments made by the Employer or a Related Corporation to an Employee
with respect to such Plan Year for services rendered (including any amounts that
are excluded from the Employee’s taxable income pursuant to Sections 125,
402(e)(3) and 132(f)(4) of the Code and pursuant to any elective deferral
pertaining to base salary made by the Employee under the Sauer-Danfoss Inc.
Deferred Compensation Plan for Selected Employees (or any successor plan
thereto) or the Sauer Danfoss Inc. 409A Deferred Compensation Plan for Selected
Employees (or any successor plan thereto)), and is limited to the following:

(a)                                  base salary and/or wages paid (including
any short-term disability payments);

(b)                                 commissions paid under sales incentive
plans;

(c)                                  overtime pay;

(d)                                 lump-sum payments made in place of an
increase in the base wage rate; and

(e)                                  payments for time not worked pursuant to
Employer policies related to the following: vacations, holidays, sick leave,

--------------------------------------------------------------------------------


bereavement, military reserve training, jury duty and any approved educational
leave.

Compensation, for any Plan Year, shall not include the following:

(i)                                     except as otherwise provided in this
Section 1.8, pay under any incentive pay plan;

(ii)                                  except as otherwise provided in this
Section 1.8, payments of amounts previously deferred by the Employee under the
Sauer-Danfoss Inc. Deferred Compensation Plan for Selected Employees (or any
successor plan thereto) or the Sauer Danfoss Inc. 409A Deferred Compensation
Plan for Selected Employees (or any successor plan thereto);

(iii)                               shift differential pay;

(iv)                              severance payments;

(v)                                 payments under any plan or arrangement which
is not generally open to participation by all Employees;

(vi)                              bonus plan payments;

(vii)                           incentive awards other than commissions paid to
an Employee under sales incentive plans;

(viii)                        matching payments by the Employer under the
Sauer-Danfoss Employee’ Savings Plan;

(ix)                                earnings credited to Employees or Employee
accounts under any savings, investment, deferred compensation or salary
reduction plan or arrangement or distributions from any such plan or
arrangement;

(x)                                   payments under any workers’ compensation
program or under any unemployment compensation program;

(xi)                                long-term disability payments and payments
made under any other employee benefit program or arrangement not otherwise
specifically included as compensation;

(xii)                             foreign-earned income; and

(xiii)                          gain sharing payments.

--------------------------------------------------------------------------------


Notwithstanding the foregoing, only the first $205,000 (as adjusted by the
Secretary of the Treasury for cost-of-living increases pursuant to Section
401(a)(17)(B) of the Code) of an Employee’s Compensation shall be taken into
account for any purpose under the Plan.

2.             Effective as of January 1, 2004, by deleting Section 1.9 in its
entirety and substituting the following new Section 1.9 into the Plan as a part
thereof:

1.9           “Disability” means:

(a)                                  with respect to a Participant who
participates in the Company’s or a Related Employer’s Long-Term Disability Plan,
such Participant has been found to have a “Disability” under the terms of such
plan; or

(b)                                 with respect to a Participant who does not
participate in the Company’s or a Related Employer’s Long-Term Disability Plan,
such Participant has been found to have a “Disability” by the Social Security
Administration.

3.             Effective as of February 3, 1997, by deleting Section 5.6 in its
entirety and substituting the following new Section 5.6 into the Plan as a part
thereof:

5.6.         Administration.

(a)                                  Participant Contributions.  Each Employer
will contribute the Participant Contributions for each payroll period during a
Plan Year to the Trustee as soon as reasonably possible after the Participant’s
Compensation has been reduced for that payroll period, but in no event later
than the fifteenth business day of the calendar month following the calendar
month in which the Participant would have received the Participant Contribution
in cash, had he not elected to have his Compensation reduced for the payroll
period.

(b)                                 Employer and Matching Contributions.  The
Employer intends to pay to the Trustee its Employer and Matching Contributions
with respect to a particular payroll period within thirty (30) days after the
last day of such payroll period.  In no event shall the Employer pay to the
Trustee any of its

--------------------------------------------------------------------------------


                                                Employer or Matching
Contributions for any calendar year later than the period of time prescribed by
law for the filing of the Employer’s Federal income tax return for such year,
including any duly granted extensions thereof.

IN WITNESS WHEREOF, the Company has authorized the execution on its behalf this
Amendment Number Ten, this 31st day of December, 2004.

SAUER DANFOSS (US) COMPANY

 

By:

/s/ JAMES T. REMUS

 

 

James T. Remus

 

Director - Global Compensation and Benefits

--------------------------------------------------------------------------------